Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since it recites an apparatus (i.e. a measurement arrangement for determining a constituent substance and/or quality parameter of water or waste water); however, the claim does not clearly recite the physical or structural components of the apparatus. Rather, lines 2-5 in claim 1 recite method steps to be performed with the apparatus (i.e. “thermal decomposition of a sample…”, “delivery of the reaction product…”, “evaluation of a detector signal…”). It is suggested to amend claim 1 to recite a measurement arrangement for determining a constituent substance and/or a quality parameter of water or waste water comprising a reaction module having a head section into which a sample of water or waste water is introduced, a reaction zone where thermal decomposition is performed, and a foot section from which a reaction product is output in a carrier gas flow, a means for supplying a sample of water or waste water and a carrier gas to the reaction module, a source of internal resistance heating or infrared heating for heating the reaction module, a detector, etc. On line 3 of claim 1, the phrase “the reaction product” lacks antecedent basis. On line 5 of claim 1, the phrase “the constituent substance or quality parameter” should be changed to -- the constituent substance and/or quality parameter—so as to use the same terminology as recited earlier in the claim. On line 12 of claim 1, the phrase “the supply of samples and carrier gas” lacks antecedent basis. On lines 12-13 of claim 1, the phrase “the operation” lacks antecedent basis. See this same problem on line 3 of claim 3.
On line 2 of claim 2, the phrase “the content of organic carbon” lacks antecedent basis. On lines 2-3 of claim 2, the phrase “the chemical oxygen demand, CSB” lacks antecedent basis and is indefinite since chemical oxygen demand is usually designated with the abbreviation COD, not CSB. It is not clear what CSB stands for. 
On lines 5 and 6 of claim 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
On line 3 of claim 6, the phrase “the mean ball diameter” lacks antecedent basis. 
On line 3 of claim 7, the phrase “the length” lacks antecedent basis. Also, on line 3 of claim 7, the phrase “the head or foot areas” lacks antecedent basis since claim 1 recites a head section and a foot section, not head and foot areas. On line 4 of claim 7, the full meaning for the abbreviation CFC should be recited. On lines 3-4 of claim 7, the phrase “a reinforced CFC insert having an O-ring with a Teflon sheathing as a sealing element” should be changed to –a reinforced CFC insert having an O-ring with a Teflon sheathing is provided as a sealing element—so as to make proper sense. 
Claim 8 is indefinite since there is no clear preamble of the claim separated from a recitation of the specific steps in the method by a transitional phrase such as “comprising”. It is suggested to amend claim 8 to recite a “measurement method for determining a constituent substance and/or a quality parameter of water or waste water comprising the steps of thermally decomposing a sample of the water or waste water having a defined quantity in a reaction module, delivering a reaction product of the thermal decomposition to a detector in a carrier gas flow, and evaluating a detector signal for deriving a value of the constituent and/or quality parameter…”. On lines 3-4 of claim 8, the phrase “the reaction product” lacks antecedent basis. On line 5 of claim 8, the phrase “the constituent substance or quality parameter” should be changed to -- the constituent substance and/or quality parameter—so as to use the same terminology as recited earlier in the claim. On lines 11-12 of claim 8, the phrase “the supply of samples and carrier gas” lacks antecedent basis. On line 12 of claim 8, the phrase “the operation” lacks antecedent basis. See this same problem on line 3 of claim 10. On lines 12-13 of claim 8, the phrase “the measurement arrangement” lacks antecedent basis. See this same problem on line 3 of claim 10.
On line 2 of claim 9, the phrase “the content of organic carbon” lacks antecedent basis. On lines 2-3 of claim 9, the phrase “the chemical oxygen demand, CSB” lacks antecedent basis and is indefinite since chemical oxygen demand is usually designated with the abbreviation COD, not CSB. It is not clear what CSB stands for. 
On lines 4 and 5 of claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
On lines 1-2 of claim 11, the phrase “the input process” lacks antecedent basis. On line 4 of claim 11, the phrase “the heating power” lacks antecedent basis. 
On line 3 of claim 12, the phrase “the signals” lacks antecedent basis. On line 4 of claim 12, the phrase “the heating control device” lacks antecedent basis since claim 12 depends from claim 8. In order for this phrase to have proper antecedent basis, claim 12 should depend from claim 11. 
On line 1 of claim 13, the phrase “a PID control algorithm” is indefinite since it is not clear what “PID” stands for. On line 2 of claim 13, the phrase “the heating control device” lacks antecedent basis since claim 13 depends from claim 8. In order for this phrase to have proper antecedent basis, claim 13 should depend from claim 11. On line 2 of claim 13, the phrase “the output signal” lacks antecedent basis. On line 3 of claim 13, the phrase “the injection input signal” lacks antecedent basis since claim 13 depends from claim 8. In order for this phrase to have proper antecedent basis, claim 12 should depend from claim 11. On lines 3-4 of claim 13, the phrase “the temperature regulation” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests a method and an apparatus for determining a constituent substance and/or a quality parameter of a sample of water or waste water, such as total organic carbon (TOC) or chemical oxygen demand (COD), comprising thermally decomposing a sample of the water or waste water having a defined quantity in a reaction module, delivering a reaction product of the thermal decomposition to a detector in a carrier gas flow, and evaluating a detector signal for deriving a value of the constituent and/or quality parameter, wherein the reaction module is an elongated vessel of vertical orientation during operation having an internal resistance heating or infrared heating, and has a head section into which the sample is introduced, a reaction zone where thermal decomposition is performed, and a foot section from which a reaction product is output to the detector in the carrier gas flow, and wherein the resistance or infrared heating and/or a means for supplying the sample of water or waste water and the carrier gas to the reaction module are operated such that during the method, a head temperature is TH ≤  80oC, and a foot temperature is TF ≤  150oC at a maximum temperature in the reaction zone of TMAX ≥ 1150oC. The closest prior art to Genthe (US 7,993,930) teaches of a similar type of method and apparatus for determining a constituent substance and/or a quality parameter of a sample of water or waste water, but fails to teach or fairly suggest that the resistance or infrared heating and/or a means for supplying the sample of water or waste water and the carrier gas to the reaction module are operated such that during the method, a head temperature is TH ≤  80oC, and a foot temperature is TF ≤  150oC at a maximum temperature in the reaction zone of TMAX ≥ 1150oC. The closest prior art to Bettmann et al (US 10,073,073) teaches of a similar type of method and apparatus for determining a constituent substance and/or a quality parameter of a sample of water or waste water and teaches of controlling a temperature of a gas outlet of a reaction chamber to be ≤ 150oC (i.e. between 100-150oC) when a maximum temperature in a reaction zone is between 680-1000oC, but fails to teach or fairly suggest that the resistance or infrared heating and/or a means for supplying the sample of water or waste water and the carrier gas to the reaction module are operated such that during the method, a head temperature is TH ≤  80oC, and a foot temperature is TF ≤  150oC at a maximum temperature in the reaction zone of TMAX ≥ 1150oC. 
Claims 2-7 and 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Genthe (US 7,993,930) teaches of a method and apparatus for determining a constituent substance and/or a quality parameter of a sample of water or waste water;  Bettmann et al (US 10,073,073) who teach of an apparatus for determining content of an oxidizable constituent (i.e. total organic carbon or nitrogen) in an aqueous sample; Arts et al (US 2006/0019403) who teach of a method for determining an oxygen demand of an aqueous solution for a purification process; Arts et al (US 7,803,631) who teach of a process and apparatus for determining organic carbon content and/or nitrogen in water; Inoue et al who teach of a total organic carbon meter; Pilz who teaches of a method for determining constituents such as organic carbon and nitrogen in water by evaporating and combusting the water in a reactor and delivering the combustion products to a detector; Yano who teaches of a TOC measurement method and apparatus; and Wreyford who teaches of a staged oxidation/combustion chamber for enhanced nitrogen and sulfur detection.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 13, 2021